DETAILED ACTION
This communication is in response to application no. 17/668355 filed 09 February 2022.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/147243 (filed 02/09/2021), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  Claims 1-20 recite determining dwell time of the vehicle with respect to the displayed media content on the outward display device. Examiner does not find support in the provisional application for these limitations. Thus, claims 1-20, as currently claimed, do not receive the benefit of the 02/09/2021 filing date. See MPEP 211.05 for additional information.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities: these claims recite V2V without first defining what is meant by V2V. Appropriate correction is required. Examiner will interpret V2V as vehicle-to-vehicle throughout this office action, but this must be made clear in the claim language.
Claim 20 is objected to because of the following informalities:  claim 20 is an exact replica of claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 11-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0311397 (“Binkley”) in view of U.S. 2016/0267532 (“Saccoman”).

Regarding Claim 1, Binkley teaches a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a receiver coupled to the processor; an outward display device coupled to the processor; a storage device coupled to the processor; a content viewership engine stored in the storage device (See “FIG. 2 illustrates a hardware configuration for the MIATD 200. The MIATD includes a Central Processing Unit (CPU) 202. In one implementation, the CPU is a Raspberry Pi (both version 0 and version 3 have been successfully used). Connected to the CPU 202 may be a wireless cellular modem 204. Colloquially, the wireless cellular modem 204 may be referred to as a “3G dongle.” The “3G” part of the name is a reference to a third generation of wireless mobile telecommunications technology. Other telecommunications technologies may be used including General Packet Radio Service, long term evolution (LTE) telecommunications technologies and 4G (soon, 5G) telecommunications technologies. Also connected to the CPU 202 may be a global positioning system (GPS) module 206. The CPU 202 further maintains a connection to a wireless local area network (LAN) adapter 208 and a memory 210” in ¶ 0035.), wherein an execution of the engine by the processor configures the computing device to perform acts comprising: 
displaying a media content on the outward display device (See “The system includes a vehicle, a means for displaying advertising on an external surface of the vehicle” in ¶ 0027.); 
for each vehicle in a predetermined range of the outward display device: receiving a data packet comprising data from one or more sensors of the vehicle (See “FIG. 3 illustrates example steps in a method to be carried out at the MIATD 200 as the vehicle 102 (see FIG. 1) moves about in the environment 100. As discussed hereinbefore, the MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102” in ¶ 0036,); 
determining whether the vehicle is unique based on the data packet (See “Impression information may be collected by uniquely identifying each mobile device with a radio that is sensed by the device” in ¶ 0029.); 
upon determining that the vehicle is not unique, going back to receiving a data packet for each vehicle in a predetermined range of the outward display device (See “As discussed hereinbefore, the MIATD 200 scans (step 302) radio frequencies to collect (step 304) an identifier of a mobile communication device associated with one of the people 104 within range of the vehicle 102” in ¶ 0036.).
Binkley does not expressly teach for unique vehicles, determining from the data packet a dwell time of the vehicle with respect to the displayed media content on the outward display device.
However, Saccoman teaches for unique viewers, determining from the data packet a dwell time of the vehicle with respect to the displayed media content on the outward display device (See “In step 104, the camera (or a pair of cameras) associated with beacon 204 determines and provides a position PD (also referred to as “average proximity distance”) of each unique viewer relative to a particular display, a dwell time TD and a gaze time TG. TD is defined as the overall time period a unique viewer spends in position PD vs a particular display. By way of non-limiting example, if an image is taken by the camera every second and the same unique viewer appears in 30 consecutive such images, the dwell time is 30 seconds” in ¶ 0021.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley and Saccoman to determine dwell time. The motivation, as shown in Saccoman, is to determine the amount of engagement a viewer has with content.
Regarding Claims 11 and 19, these claims are substantially similar to claim 1 and are rejected similarly.
Regarding Claims 2 and 12, Binkley further teaches the outward display device is on a content delivery vehicle (CDV) (See “According to an aspect of the present disclosure, there is provided a system for collecting impression information. The system includes a vehicle, a means for displaying advertising on an external surface of the vehicle and a moving impression analytics tracking device” in ¶ 0027.).
Regarding Claims 3 and 13, Binkley further teaches the outward display device is a stationary billboard (See “Outdoor advertising is one of the oldest types of advertising known to exist. Outdoor advertising also may be considered a type of advertising that is ubiquitous. That is, in today's society, it may be considered to be impossible to not see billboard advertising, transit vehicle advertising, bus shelter advertising and transit bench advertising; all of which may be termed “Outdoor Advertising” or “Out of Home Advertising”” in ¶ 0003.).
Regarding Claims 6 and 16, Binkley further teaches the execution of the engine by the processor further configures the computing device to perform an additional act comprising, for each vehicle: determining an identification (ID) of the vehicle and at least one of a speed, a heading, a location, or a dwell time of the media content by the vehicle (See “The method includes scanning radio frequencies, collecting, based on the scanning, an identifier of a mobile communication device, polling a global positioning module to determine location information and processing the identifier in association with the location information” in ¶ 0026.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Saccoman and further in view of U.S. 2021/0009032 (“Parkes”).

Regarding Claim 4, neither Binkley nor Saccoman expressly teach the displayed media content is received from one or more content providers comprising a police department, a fire department, or a municipality.
However, Parkes teaches the displayed media content is received from one or more content providers comprising a police department, a fire department, or a municipality (See “Alternatively, the message may be provided by a law enforcement agency, for example, an emergency broadcast regarding a missing person (for example, an Amber or an Elder alert). Furthermore, if the vehicle 10 is reported stolen, the message may indicate that the vehicle 10 is stolen, thus allowing parties external to the vehicle to identify the vehicle 10 as such” in ¶ 0012.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, and Parkes to display content from law enforcement. One motivation, as discussed in Parkes, is to enable others to identify a vehicle as stolen. 

Claims 5, 7, 8, 10, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Saccoman and further in view of U.S. 2019/0364424 (“Vanderveen”).

Regarding Claims 5, 15, and 20, neither Binkley nor Saccoman expressly teach the data packet comprises a vehicle to vehicle (V2V) safety message from a corresponding vehicle.
However, Vanderveen teaches the data packet comprises a vehicle to vehicle (V2V) safety message from a corresponding vehicle (See “Various aspects described herein provide for roll-over of one or more UE identifiers and security keys that may inhibit tracking of the UE while continuing to provide important safety-related information” in ¶ 0042 and “Such V2X communications links may provide certain safety-related information (e.g., location, direction of travel, velocity, etc.) in unencrypted messages so that other vehicles may receive such information.” In ¶ 0004.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, and Vanderveen to receive safety messages. The motivation, as shown in Vanderveen, is to provide a safer environment for the vehicle (e.g., the safety information may indicate an imminent collision or the need to brake).
Regarding Claim 7, neither Binkley nor Saccoman expressly teach the ID is a rolled ID that avoids a tracking of the corresponding vehicle.
However, Vanderveen teaches the ID is a rolled ID that avoids a tracking of the corresponding vehicle (See “V2X communication systems may be configured to convey important information between vehicles in one or more unencrypted messages that may lead to potential tracking by a third party. Various aspects described herein provide for roll-over of one or more UE identifiers and security keys that may inhibit tracking of the UE while continuing to provide important safety-related information. As used herein, the term “roll-over” may refer to a change or update in information such as security keys or UE identifiers. For example, a roll-over may refer to a change from a first set of one or more security keys or UE identifiers to a second set of one or more security keys or UE identifiers” in ¶ 0042.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, and Vanderveen to utilize a rolled ID. The motivation, as discussed in Vanderveen, is to inhibit tracking of the user equipment.
Regarding Claim 8, neither Binkley nor Saccoman expressly teach the receiver of the computing device is a vehicle-to-vehicle (V2V) receiver.
However, Vanderveen teaches the receiver of the computing device is a vehicle-to-vehicle (V2V) receiver (See “FIG. 9 shows a block diagram 900 of a device 905 that supports roll-over of identifiers and keys for unicast vehicle to vehicle communication links in accordance with aspects of the present disclosure. The device 905 may be an example of aspects of a UE 115 as described herein. The device 905 may include a receiver 910, a communications manager 915, and a transmitter 920” in ¶ 0113.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, and Vanderveen to utilize a V2V receiver. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 10, Vanderveen teaches a V2V receiver, as shown above in claim 8. Binkley further teaches a receiver is based on a radio frequency (RF) wireless communication technology using an RF receiver (See “According to an aspect of the present disclosure, there is provided a method of collecting impression information. The method includes scanning radio frequencies” in ¶ 0026.).
Regarding Claim 18, Binkley further teaches a receiver comprising a radio frequency (RF) wireless communication technology using an RF receiver (See “According to an aspect of the present disclosure, there is provided a method of collecting impression information. The method includes scanning radio frequencies” in ¶ 0026.).
Neither Binkley nor Saccoman expressly teach the data packet is received by a V2V receiver.
However, Vanderveen teaches the data packet is received by a V2V receiver (See “FIG. 9 shows a block diagram 900 of a device 905 that supports roll-over of identifiers and keys for unicast vehicle to vehicle communication links in accordance with aspects of the present disclosure. The device 905 may be an example of aspects of a UE 115 as described herein. The device 905 may include a receiver 910, a communications manager 915, and a transmitter 920” in ¶ 0113.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, and Vanderveen to utilize a V2V receiver. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Binkley in view of Saccoman and Vanderveen, and further in view of U.S. 2005/0195383 (“Breed”).

Regarding Claim 9, neither Binkley, Saccoman, nor Vanderveen expressly teach the V2V receiver comprises an optical wireless communication technology module using a light emitting diode (LED) transmitter and a camera receiver using a complementary metal oxide semiconductor (CMOS) image sensor.
However, Breed teaches the V2V receiver comprises an optical wireless communication technology module using a light emitting diode (LED) transmitter and a camera receiver using a complementary metal oxide semiconductor (CMOS) image sensor (See “The optical waves may be transmitted from transmitter/receiver assemblies positioned at one or more locations around the exterior of the vehicle such that each assembly is situated where it has a good view of a particular space near the vehicle. Each assembly may comprise an optical transmitter (such as an infrared LED, an infrared LED with a diverging lens, a laser with a diverging lens and a scanning laser assembly, an infrared floodlight, or other light source) and an optical array (such as a CCD array and a CMOS array). The optical array is thus arranged to obtain the images of the exterior of the vehicle represented by a matrix of pixels” in ¶ 0571.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, Vanderveen, and Breed to utilize a receiver as described in Breed. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 17, neither Binkley nor Saccoman expressly teach the data packet is received by a V2V receiver comprising an optical wireless communication technology module using a light emitting diode (LED) transmitter and a camera receiver using a complementary metal oxide semiconductor (CMOS) image sensor.
However, Vanderveen teaches the data packet is received by a V2V receiver (See “FIG. 9 shows a block diagram 900 of a device 905 that supports roll-over of identifiers and keys for unicast vehicle to vehicle communication links in accordance with aspects of the present disclosure. The device 905 may be an example of aspects of a UE 115 as described herein. The device 905 may include a receiver 910, a communications manager 915, and a transmitter 920” in ¶ 0113.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, and Vanderveen to utilize a V2V receiver. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, Breed teaches a V2V receiver comprising an optical wireless communication technology module using a light emitting diode (LED) transmitter and a camera receiver using a complementary metal oxide semiconductor (CMOS) image sensor (See “The optical waves may be transmitted from transmitter/receiver assemblies positioned at one or more locations around the exterior of the vehicle such that each assembly is situated where it has a good view of a particular space near the vehicle. Each assembly may comprise an optical transmitter (such as an infrared LED, an infrared LED with a diverging lens, a laser with a diverging lens and a scanning laser assembly, an infrared floodlight, or other light source) and an optical array (such as a CCD array and a CMOS array). The optical array is thus arranged to obtain the images of the exterior of the vehicle represented by a matrix of pixels” in ¶ 0571.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Binkley, Saccoman, Vanderveen, and Breed to utilize a receiver as described in Breed. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2021/0110426 (“Hibbard”): Hibbard discloses detecting the effectiveness of advertisements and other messages on remote platforms such as trucks or billboards. In some embodiments, advertisements can not only be measured for effectiveness including quantity and quality of engagement with the public, but also advertisements on remote platforms can be modified as desired. Hibbard utilizes a license plate reader and other sensors.
U.S. 2020/0288289 (“Elnajjar”): Elnajjar discloses receiving over a V2X channel, via a processor, media content related information from a vehicle; producing, via the processor, an advertisement based on the media content related information; and exhibiting, via the processor, the advertisement on a display positioned at a remote location visible to the vehicle.
U.S. 2020/0410549 (“Buchalter”): Buchalter discloses a system and method for dynamically tracking the delivery and performance of static advertising placed in public or semi-public physical locations, and integrating, displaying, and reporting impressions and events related to the static advertising in digital ad buying systems. In Buchalter, static is not synonymous with stationary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688